Formal sitting - Georgia
Mr President, ladies and gentlemen, honoured guests and friends. I would like to extend a warm welcome to the President of Georgia, Mikheil Saakashvili.
(Applause)
This is not President Saakashvili's first visit to the European Parliament. He was with us four years ago, and he was also in Brussels in 2004, just after being elected President of Georgia. Today is a special day - today, 23 November, is the seventh anniversary of the Rose Revolution, the bloodless watershed which brought change to the situation not only in Georgia but the whole region of the South Caucasus. Mr President, for almost 60 years, the European Union has been moving in the direction which Georgia has now also chosen - that of lasting peace, welfare and unthreatened liberty. President Saakashvili received his initial education in Kiev. He then studied at European and American universities, and has always been associated with Strasbourg - he studied here, has received honours here and it was also here, as far as I know, that he met his future wife. So it is a special place for Mr Saakashvili.
The last seven years have not been easy for Georgia. Georgia's territorial integrity has been violated. I would like to recall that in May this year, we adopted a resolution calling on Russia to respect the conditions of the ceasefire and to withdraw its forces from Georgian territory.
(Applause)
Four years ago, Mr Saakashvili said in this Chamber that Georgians are not only one of the oldest nations of Europe, but that they are also intensely interested in European integration. They regard this as the kind of approach to international affairs which they prefer. I am sure this enthusiasm is no less today than four years ago. We, here in the European Parliament and the European Union, attach great importance to democratisation. The standards of democratisation and democracy are very high, and the standards of the free market are also high. Human rights, the rule of law and freedom of the press all require reforms - reforms of the constitutional system, electoral law and the justice system. A moment ago, I was talking about these matters with the President of Georgia, and we agreed that it is not an easy process, but that it is essential if we are to be similar to each other and if we are to work more easily with each other.
I am pleased, too, that Georgia has quickly overcome the economic crisis. The European Union also played a part in this - we extended a helping hand. Today, Georgia is again at a stage of rapid economic growth. We in the European Union are keen that Georgia should be stable and that it should develop well, but we are also keen for this to happen in the entire region of the South Caucasus. Georgia could be the perfect model of transition to a democratic and free market system, full of protection for human rights and the operation of the rule of law. This is why what Mr Saakashvili has to propose to us and to say, today, is so important. We are glad you are with us, and we would like to ask you to speak. The floor is yours, Mr President.
(Applause)
President of Georgia. - Mr President, I am humbled by the immense honour that your invitation signifies for my country, and I would like to thank you and all the political groups for this exceptional opportunity. Mr President, as we noted in our preliminary discussions, I was last here four years ago, so it is like the Olympic Games. I have come back four years later. Hopefully, I will perform better this time than last time.
I came here to deliver a message of hope and to make a solemn pledge. I came here to affirm that peace - a just and lasting peace - is possible in my region, and that we need Europe to contribute to it.
For centuries, the Caucasian Mountains have been a geopolitical mystery and a beguiling paradox: a region where individuals and souls were free, but where citizens were oppressed; where cultures were tolerant, but where governments created artificial divisions; where people never cease to feel deeply European, but where walls erected by empires turned Europe into a faraway mirage; where men and women were striving for peace, but wars seemed unavoidable.
I came here to tell you that we must put an end to those times, that cooperation must replace rivalry, and that negotiations must prevail over the rhetoric of war.
In all the troubled corners of our world, the European Parliament is a symbol of hope. It is striking proof that even the cruellest of conflicts can be overcome and that peace is worth any political risk.
This very place would not exist if, in the middle of ruins, surrounded by death and legitimate claims for revenge, brave leaders did not choose to end centuries of wars by launching the most ambitious and fascinating political experiment of our time: European unification. This Parliament, which is divided not by nationality, but into political groups - fulfils the vision so eloquently expressed by Victor Hugo at the 1849 International Peace Congress in Paris.
Allow me to quote the great poet in his own language:
(FR) The day will come when all of you, all the nations of the continent, without losing your distinctive qualities or your glorious individuality, merge into a greater union, and embody European fraternity.
The day will come when the only battlefields are markets open to trade and minds open to ideas.
The day will come when cannonballs and bombs are replaced by votes, by the universal suffrage of the peoples, by the venerable arbitration of a great sovereign senate which will be to Europe what Parliament is to the United Kingdom, what the Diet is to Germany and what the Legislative Assembly is to France.
Most of Hugo's contemporaries thought he was an infantile dreamer, even when he gave this speech. It took more than a hundred years and two world wars for history to hear his voice.
Ladies and gentlemen, it is time for Hugo's voice to be echoed and heard in my region as well. It is high time for this voice of brotherhood to overcome the sounds of cannons and calls of hatred. It is high time for the European peace to be extended to the Caucasus.
(Applause)
And it is our responsibility, as political leaders, to conceive bold initiatives in order to make this happen.
Ladies and gentlemen, exactly seven years ago, the Rose Revolution initiated a new journey towards the European family of an old nation, my beloved Georgia. On 23 November 2003, hundreds of thousands of citizens of all regional, religious and social backgrounds peacefully took over the streets and the Parliament. Not a single window was broken and not a single thing was stolen from the building. They did more than overthrow a corrupt, backward-looking regime. They triggered what economists in London some weeks ago called a mental revolution.
As some of you in this Assembly know well, there have been two ways of getting out from communist regimes after the liberating collapse of the USSR - the European one and the nationalistic one: the rule of law and the rule of fear. To sum up: Václav Havel and Slobodan Milošević.
Once the tyranny of the Party was over, the divisions, the corruption, the verticality, the bureaucracy, the cynicism and the authoritarianism that were the pillars of Soviet society remained intact. Seven years ago, Georgia was formally an independent state, but it was still part of this world of fear and hatred. The borders of the Soviet mentality were not abolished, and the Soviet Union still existed in the minds and the souls of the people. Only a mental revolution could lead to the European transformation of our societies.
This is the message that we Georgians brought to this region. This is the message that unleashed so much anger towards us among those nostalgic for the Empire, but this is the message that turned Georgia into a laboratory of reforms for our region. When we led the Rose Revolution, we were members of student organisations, opposition parties and civil society groups, all united by a single dream: to turn a dysfunctional post-Soviet country crippled beyond imagining by corruption and crime into a European democracy.
Ladies and gentlemen, the Soviet Union was based on the principle of the right to rule. People were artificially opposed to each other at every level of society and in every field. In every republic, the different religious, social and ethnic groups were made to be constant rivals, and politics was understood as an art of manipulation, fear and hatred. This explains why former communist leaders turned so easily into nationalists - in the Balkans as well as in the Caucasus, in eastern Europe as well as in Russia. Seven years ago, Georgia was still divided into isolated communities which feared each other. Some extremists were using the weakness of the State to reject minorities.
Our first task was therefore to embrace multiculturalism and differences. We have developed an affirmative action programme in all spheres, from higher education to law enforcement bodies. The Soviet Union had another characteristic - absolute centralisation. Seven years ago, Georgia was still centred completely on its capital, and we initiated a vast decentralisation programme, invested in regional development infrastructures and spectacularly empowered local authorities. As a result, regions that were once abandoned became the most striking examples of our development.
Until the Rose Revolution, all key regional principles were appointed by the President, so while others were restoring the famous vertical power cancelling the autonomy of all the regions, we systematically transferred power to regionally elected bodies. This policy has recently led to the first direct election of the mayor of the capital Tbilisi - last May - and the decision to move the Constitutional Court to the city of Batumi and the Parliament to Georgia's second-biggest city - Kutaisi - in the centre of Georgia.
The Soviet Union was all about control and corruption - an overweight and inefficient state. Our first step was therefore to dissolve the KGB and fire the entire police force ...
(Applause)
... as well as customs officers and tax agents, but also to open our economy and our educational system.
The vision that guided all these steps was captured by a single symbol. Beside every Georgian flag in every official building, we installed a European flag. We did this to show where we were aiming to take Georgia with our reforms.
Of course, our peaceful revolution has had its share of failures and shortcomings. Of course, we have made mistakes but, as the great inventor of European cosmopolitanism and one of my favourite philosophers, Immanuel Kant, wrote about the French revolution, 'You cannot be ready to be free until you are actually free'. What Immanuel Kant meant, ladies and gentlemen, is that no book can teach you in advance how to govern - or even behave - in freedom. You can only learn this from your own successes and failures.
We have had failures and we have learnt from them, but we have also had surprising successes. Georgia has just been singled out by the World Bank as the number one economic reformer in the world over the last five years and now ranks twelfth in the world and number one in central and eastern Europe - and certainly in the post-Soviet world - for ease of doing business. Once the epicentre of the post-Soviet mafia, Georgia made more progress against corruption than any other country in the world from 2004 to 2009, according to the EBRD and Transparency International. Indeed, on the TI listing, Georgia went up about 70 places and, by coincidence, around that time, Russia went down about 70 places. We met in the middle and I do not remember them saying hello, but that is what happened.
I value these rankings only because they reflect and rebuild the social and moral transformation that happened in my country - the mental revolution to which I referred earlier. Georgian citizens have stopped thinking of their state and country as a post-Soviet state. They see it, judge it and criticise it as a European democracy. Such a change goes far beyond the leaders and parties that led the Rose Revolution. It is something that nobody owns and nobody can suppress, neither us nor anybody else.
Such a revolution leads to this amazing fact in our part of the world: that institutions are systematically more popular than political figures. We just had a huge police reform and, according to the last poll we took - a Gallup poll - the police came out with an 86% confidence rating, a figure which used to be 5%. The same for the Presidency, the same for Parliament, the same for other institutions in the country: it was exactly the inverse of what happened previously. That really tells you that the institutions are more popular than the leaders and that the country is moving in the right direction.
There is a great deal more to do. Obviously, we are more committed than ever to pursuing our paths of reform. We are aware that democracies are always a work in progress.
Of course, our alternative democratic model was not welcomed by everybody. It met fierce opposition among those revisionist forces who still perceive the fall of the USSR as the worst catastrophe of the 20th century. They imposed a full-scale embargo on my nation in 2006. Before that, there was a full-scale energy embargo in 2005. They deported our citizens, repeatedly bombed our territory prior to 2008 and finally invaded in 2008. As I speak, these forces still occupy 20% of Georgian territory, in blatant violation of international law and of the 12 August ceasefire agreement brokered thanks to the efforts of my good friend and great European leader, French President Nicolas Sarkozy, who was then President of the European Union.
As I speak, Georgia still has up to 500 000 IDPs and refugees who cannot return home because some people, animated by an old imperialist mentality, decided to welcome the 21st century by organising ethnic cleansing campaigns and building a new Berlin Wall dividing my country.
How did we respond to these aggressions? First, we fully implemented the ceasefire agreement and went beyond our obligations, without once using Russia's refusal to comply as a pretext. Last August, the Head of the European Union Monitoring Mission, Hansjörg Haber - a German - publicly praised Georgian restraint and our engagement strategy as constructive unilateralism. When tanks and missiles are standing 50 km from a capital, it would be high time for many governments to cry that they are besieged, there is no time to have freedom and it is a luxury to have democracy - which they cannot afford - and start to crack down on their opposition and call for so-called unity of society. We did exactly the opposite. We are building, in these circumstances, democracy at gunpoint.
In front of the iron curtain which the occupation forces have built around the region of Abkhazia, in the small seaside town of Anaklia, which was a violent no man's land just a few years ago, a new tourist resort is being built as we speak, with beautiful hotels and sandy beaches. Some suggest that we should stop and wait until the situation is resolved and only start building when the ground is more solid, less shaky and less dangerous. Our philosophy is the complete opposite. We are constructing buildings not because they are on strong and solid ground but because by building them, we will eventually make the ground stronger.
In Anaklia, a new phase of development started in 2005 after it had already been destroyed twice by the conflict, in 1993 and 1998. In 2008, it once again witnessed total destruction. All the new buildings were burnt down by invading Russian troops, including discos, cafés, youth hostels and other hotels. A few weeks later, construction started again.
A great poet and a famous Russian dissident, Alexandr Galich, one of those eight heroes who demonstrated on Red Square in 1968 against the invasion of Prague, was the author of this great phrase: Отечество в опасности! Наши танки на чужой земле!, which means that 'the homeland is in danger, our tanks have invaded a foreign country'. He wrote another splendid line about Georgia, which again I shall quote in Russian: Прекрасная и гордая страна! Ты отвечаешь шуткой на злословье!, which translates roughly as 'splendid and proud country, you respond to mud-slinging with a smile'.
(Applause)
The last time I visited Anaklia, I saw a row of discotheques as lively as you can see anywhere in Europe, where young people danced just as they would in Ibiza or St Tropez. The only difference was that the '18' Disco where we went was the last disco on the beach. Exactly five metres from there is a wall beyond which the occupying army is stationed, and then there is almost 100 km of darkness and emptiness. Let me ask you: what is more absurd than a new Berlin Wall on a sandy subtropical Black Sea beach?
In short, we understand that peace is in our supreme interest, and we are convinced that there is no alternative to peace. By jeopardising peace, we would place at risk everything we have achieved and everything we want to achieve in the coming years.
I have come here to announce a new step in our policy of constructive unilateralism. I am here to take an initiative that I hope, with your help, will defuse the tensions and allow serious negotiations to start. Before coming, I reflected a lot. I also consulted with our friends - American and European allies and people in the region - and the Georgian Government already considers itself bound by the 12 August ceasefire agreement and has always understood that the ceasefire clearly prohibits the use of force.
But in order to prove that Georgia is definitely committed to a peaceful resolution of its conflict with the Russian Federation, we are today taking the unilateral initiative of declaring that Georgia will never use force to roll back the Russian occupation and to restore its control over the occupied areas. It will only resort to peaceful means in its quest for de-occupation and reunification.
Even if the Russian Federation refuses to withdraw its occupation forces, even if its proxy militias multiply their human rights violations, Georgia will only retain the right to self-defence in the case of new attacks and invasion of the 80% of the Georgian territory that remains under the control of the Georgian Government.
I will address the relevant letters to the Secretary-General of the UN, the Secretary-General of the OSCE and the leadership of the European Union, stating clearly that we commit ourselves not to use force in order to restore control of all our illegally divided country, neither against the occupation forces nor against their proxies - even though the UN Charter might allow us to do so.
My pledge here before you constitutes a unilateral declaration of a state under international law. This initiative is far from easy for a country that is partially occupied and has 500 000 IDPs and refugees. It constitutes and expands our policy of constructive unilateralism. I am ready for deep, comprehensive dialogue with my Russian counterpart.
We will, of course, continue to participate in the Geneva talks, hoping that our pledge today will persuade the Russian Federation to stop blocking these discussions. But we need political dialogue to start as well. For this to occur, the international community must make it clear to the Russian leaders that the situation today is totally irregular and unsustainable.
In order to push them to discuss a compromise, it is essential clearly to state the reality of the situation on the ground. This is why we are asking that the Russian military build-up within the international borders of Georgia be qualified as illegal occupation of a sovereign territory. Many European nations, as well as the United States, have already done so. Because if this is not a military occupation, then what is it? Is it military tourism when you have tens of thousands of troops, missiles and tanks deployed illegally against you, and a part is removed from your populated territory?
Equally, the brutal campaigns that have expelled hundreds of thousands of Georgian citizens from the occupied territories should be qualified as illegal acts of ethnic cleansing. If we fail to denounce this ethnic cleansing, why would the occupiers ever even consider allowing them to return back to their homes, towns and villages?
Ladies and gentlemen, if the first victim of war is always the truth, the truth is always the most solid foundation of peace. Our constructive unilateralism and the pledge I have just made will not have the expected impact if our European friends do not speak out the truth. If you do not speak out the truth, then who will? I came here today humbly to tell you that, basically we - and maybe the whole region - depend on you.
Ladies and gentlemen, our region has known too many wars in recent history. It is time - to paraphrase Hugo once again - to replace cannons with round tables. Our region has had its own Warsaw, its own Coventry, its own Oradour-sur-Glane, and it is time to build on our common rejection of war and destruction. It is time to say that we must never have another Grozny, a regional capital of 400 000 inhabitants that has been totally erased from the surface of the globe. It is time to say that we must never again see people expelled from their homes and deported on the basis of their nationality, faith or origin, as happened in my own country as well as in other countries in the region.
I am ready to work with the Russian leadership to ensure that this does not happen again and that the consequences of the war are reversed and conditions for peace established. Walls like the one dividing Georgia will not be brought down by bombs but by the commitment of citizens to build a free, united, democratic country and by the commitment of the world community to enforce international law, and this is the ambition we will never give up. We will never give up our ambition to reunite our country and establish it as a free democratic nation by peaceful means.
It is noticeable that, despite the enormous pressure and multiple threats from Moscow, not a single former Soviet Republic has recognised this dismemberment of Georgia. It shows - to the great surprise and fury of some people - that the old times are definitely over. It shows that the former captive nations of Soviet times have, with all the hurdles and problems, become strong independent states that determine their own policies. No one, in short, is going back to the USSR.
Ladies and gentlemen, our region has made a choice. A war has been launched to stop this movement, but tanks cannot reverse the sense of history, and it is time for the long and dolorous hangover of imperialism to end peacefully. I call, therefore, on the Russian leaders to make the choice of the future. They could play such a major positive role in the ongoing transformation of our common region, accepting other countries as partners and not as vassals.
We all want - and I personally want - Russia as a partner and not as an enemy. Nobody has a greater interest than us in seeing Russia turn into a country that truly operates within the concert of nations, respects international law, and - this is often connected - upholds basic human rights. This is why I wholeheartedly support the efforts of European and American leaders to engage Russia in a more constructive relationship. Our conflict has done nothing to harden feelings between our two peoples; I want to tell the Russian people that they will always be welcome in Georgia as partners, tourists, students, businessmen, journalists or simply as friends - but not as occupation forces.
(Great applause from the floor)
Ladies and gentlemen, I would like to end this speech with a quote from the President of the first Georgia Republic, Noe Zhordania. As you might know, Georgia was the first European social democratic republic ever proclaimed in 1918, and we are very proud of this. We have strong women's rights and other strong social rights enshrined in the constitution. A few days before the Red Army invaded Georgia, Zhordania explained our European choice: 'What do we take from the cultural bow of European nations? More than 2 000 years of national culture, a democratic system and natural wealth'.
Russia offered us the chance to go back and have military lives. We told Russia that we are going to Europe, and we want Russia to go together with us towards Europe. Today, another Georgian President is addressing you with the same message of love for European ideas and values. It is rare that a nation is given the same opportunity twice in history. I came here today to tell you that we will seize this opportunity and do whatever we can to achieve our European destiny.
President Saakashvili, your message today was very important for all of us, but it was very important as well for the future OSCE summit in Astana, Kazakhstan, in one week's time on 1 and 2 December. First of all, it was of crucial importance to the whole of your region, to the Caucasus, both the southern Caucasus and the northern Caucasus. We have always known that you are brave men - now we can also say that you are prudent men. Courage and prudence should always go together.